Exhibit 10.1

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of
September 23, 2014, is entered into by and among Sterling Bancorp, a Delaware
corporation (the “Company”), Sterling National Bank, a national bank organized
under the laws of the United States (the “Bank” and, together with the Company,
“Sterling”), and David S. Bagatelle (“Executive”).

WHEREAS, the Company, the Bank, and Executive have entered into that certain
Employment Agreement, dated as of November 1, 2013 (the “Employment Agreement”);
and

WHEREAS, the Company, the Bank, and Executive now desire to amend the Employment
Agreement to extend the duration of the Employment Period (as defined in the
Employment Agreement).

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company, the Bank, and Executive hereby agree as follows:

 

1. Employment. Section 2(a) of the Employment Agreement is hereby amended and
restated in its entirety to read as follows:

Duration. Executive’s period of employment with the Company and the Bank under
this Agreement shall begin on the Effective Date and shall continue until the
day following the 3rd anniversary of the Effective Date (or, if a Change in
Control occurs prior to such day, the first anniversary of the date of the
Change in Control, if later), unless terminated prior thereto by either Sterling
or Executive in accordance with Section 6 hereof (such period of employment
being the “Employment Period”).

 

2. Miscellaneous.

 

  (a) Full Force and Effect. Except as expressly amended by this Amendment, all
terms and conditions of the Employment Agreement shall remain in full force and
effect.

 

  (b) Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without reference
to conflicts of law principles, except to the extent governed by federal law in
which case federal law shall govern.

 

  (c) Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

STERLING BANCORP By:  

/s/ Jack L. Kopnisky

  Name: Jack L. Kopnisky   Title: President and Chief Executive Officer

 

STERLING NATIONAL BANK By:  

/s/ Jack L. Kopnisky

  Name: Jack L. Kopnisky   Title: President and Chief Executive Officer

 

EXECUTIVE /s/ David S. Bagatelle David S. Bagatelle

[Signature Page to Bagatelle Employment Agreement Amendment]